NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

STEPHANIE VINO FIGUEROA, AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF MANNY
FIGUEROA, DECEASED,
Petitioners-Appellants,

V.

SECRETARY OF HEALTH AND H»UMAN
SERVICES,
Respondent-Appellee. -

2012-5064

Appeal from the United States Court of Federal
Claims in 10-VV-750, Judge Lynn J. Bush.

ON MOTION

ORDER

Stephanie Vino Figueroa moves without opposition to
reinstate this appeal.

FIGUEROA V. HHS 2

On July 13, 2012, this appeal was dismissed for fail-
ure to timely file the joint appendix. Figueroa has now
submitted the appendix.

Upon consideration thereof,

IT lS ORDERED THATI

The motion is granted. The mandate is recalled, the
court’s July 13, 2012 dismissal order is vacated, the
petition is reinstated, and the joint appendix is accepted
as filed.

FOR THE COURT

SEP 0 7 2012 /S/ Jan H@rbaly
Date Jan Horbaly
Clerk .

cc: Martin Leach, Esq.
Melonie J. McCall, Esq.

325 us counfl)'FEAPPeALs son
me FEnEnAL c¢ncun

SEP 072012

JAN HORBA|.Y
CLEHK